UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 March 12, 2013 Date of Report (Date of earliest event reported) Kratos Defense & Security Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34460 13-3818604 (Commission File Number) (IRS Employer Identification No.) 4820 Eastgate Mall, Suite 200, San Diego, CA (address of principal executive offices) (Zip Code) (858) 812-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On March 12, 2013, Kratos Defense & Security Solutions, Inc. (the “Company”) issued a press release regarding the Company’s financial results for the fourth quarter andyear ended December 30, 2012.The full text of the Company’s press release is attached hereto as Exhibit99.1. Item9.01.Exhibits. Exhibit No. Description March 12, 2013 Press Release by Kratos Defense & Security Solutions, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kratos Defense & Security Solutions, Inc. Date:March 12, 2013 By: /s/ Deanna H. Lund Deanna H. Lund Executive Vice President, Chief Financial Officer FOR IMMEDIATE RELEASE Press Contact: Yolanda White 858-812-7302 Direct Investor Information: 877-934-4687 investor@kratosdefense.com Kratos Reports Full Year and Fourth Quarter Fiscal 2012 Financial Results Kratos Affirms Previously Issued Fiscal 2013 Guidance for Adjusted Free Cash Flow and Provides Fiscal Year 2013 Revenue and Adjusted EBITDA Guidance Reports Non-Cash Goodwill Impairment Charge Primarily Related To Legacy Services Businesses SAN DIEGO, CA, March 12, 2013 – Kratos Defense & Security Solutions, Inc. (Nasdaq:KTOS), a leading National Security Solutionsprovider, today reported fiscal year 2012 revenues of $969.2 million, an increase of 36 percent over fiscal year 2011.Kratos also reported for fiscal 2012 Adjusted EBITDA of $115.4 million or 11.9 percent of revenue, Adjusted Cash Flow From Continuing Operations of $57.7 million and Adjusted Free Cash Flow of $41.1 million.For the fourth quarter ended December 30, 2012, Kratos reported revenues of $263.6 million and Adjusted EBITDA of $31.6 million or 12 percent of revenue and Adjusted Free Cash Flow of $14.9 million. For the fourth quarter, Kratos generated a book-to-bill ratio of 1.1 to 1.0, representing the third sequential fiscal quarter in a row that Kratos’ book-to-bill performance has exceeded 1.0 to 1.0.At fiscal year-end December 30, 2012, Kratos reported total backlog of $1.3 billion and a qualified bid and proposal pipeline of $4.2 billion.Importantly, Kratos does not include in its backlog, book-to-bill ratio or bid and proposal pipeline any amounts expected from Multiple Award Contracts (MAC’s), Indefinite Delivery Indefinite Quantity contracts (IDIQ’s) or Government Wide Acquisition Contracts (GWAC’s) unless associated funded Task Orders have been received. Key contracts recently awarded to Kratos include: · Kratos was successful in winning the recompete on one of the Company’s largest contracts, in the satellite communications C2 area, for an additional six years, assuming all contract options are exercised. · One of Kratos’ five largest customers awarded Kratos a 2013 aerial drone production award, and the customer indicated it intends to award Kratos five years of additional production on a sole source basis. · Two of Kratos’ top ten customers awarded Kratos continued full rate production for 2013 of specialized electronic products in support of certain strategic Electronic Warfare and Missile System related programs. · Earlier in 2012, another Kratos top ten customer exercised a $50 million option on a $100 million Ballistic Missile Defense and Hypersonic vehicle focused Kratos contract. For the full year and fourth quarter ended December 30, 2012, Pro forma EPS from continuing operations was $0.53 and $0.15, respectively. Kratos' fourth quarter results include important contributions from its unmanned aerial drone, aerial target, aerial systems, ballistic missile defense, electronic warfare and products, satellite communications, cyber security, C5ISR and training product areas, and Kratos’ critical infrastructure security business.During the fourth quarter and throughout 2012, Kratos also experienced continued contraction in its traditional government information technology and services business, which now represent approximately ten percent of Kratos’ overall consolidated revenues. Approximately 65 percent of Kratos’ business is focused on providing or supporting specialty products for strategic National Security programs.An additional approximate 25 percent of Kratos' business is focused on providing critical infrastructure security, public safety and cyber security related products and solutions for certain of our country’s most strategic and important assets.Approximately 30 percent of Kratos' overall business is funded by commercial or international security focused customers, and is not impacted by U.S. Federal Budgets. Kratos is affirming its previously communicated Adjusted Free Cash Flow guidance for full fiscal year 2013 of $50 million.Kratos is providing full fiscal year 2013 revenue guidance of $950 million to $1 billion, and Adjusted EBITDA guidance of $115 million to $125 million, respectively.Kratos’ 2013 financial guidance is being provided in an extremely uncertain U.S. Federal Government budgetary environment, including Federal debt ceiling discussions, an existing six-month Continuing Resolution Authorization, which expires March 27, 2013, no Fiscal 2013 DoD budget currently being in place, a delayed Fiscal 2014 DoD budget request, and a potential for an extended Sequestration or similar significant Federal budgetary reduction scenario.The potential impact of an extended Sequestration event, as currently written with an approximate 10 percent across the budget line item reduction, has not been assumed in Kratos' guidance.Kratos' 2013 guidance does assume that the Pentagon will ultimately be provided the discretion to protect its priority programs and initiatives that support the new Defense Strategy and the Strategic Pivot.Kratos currently expects that the Company’s first and second quarter fiscal 2013 revenues will be in the range of $235 to $245 million, and that the Company’s third and fourth quarter fiscal 2013 revenues will be in the range of $240 to $255 million.The Company’s currently expects adjusted EBITDA margins of approximately 11% to 12% in the first half of fiscal year 2013, and approximately 12% to 13% in the second half of fiscal 2013.The forecasted increased revenues and Adjusted EBITDA for the second half of fiscal 2013 is primarily due to expected U.S. Federal Government funding flows around the September 30 Federal Government fiscal year end and expected growth in Kratos' critical infrastructure security business.Kratos currently expects its second, third and fourth fiscal quarters of 2013 cash receipts to be stronger than the first quarter, due primarily to the expected collection of significant contract milestone payments in those periods, with the first quarter being approximately Adjusted Free Cash Flow neutral.Additionally, in 2013 Kratos will make the bi-annual interest payments on its Senior Secured Notes in the second and fourth quarters. Eric DeMarco, Kratos’ President & CEO said, “We closed out 2012 positioned well for 2013, generating a 1.1 to 1.0 book-to-bill ratio and $41 million of Adjusted Free Cash Flow for the year, giving us confidence in our 2013 Adjusted Free Cash Flow target of $50 million.As we -
